Title: Fairfax County Poll Sheet, 1 December 1768
From: Washington, George
To: 



[1 December 1768]



Colo. George Washington
Colo. John West
Captn John Posey


Lord Fairfax
Lord Fairfax
Solomon Nicholas


George Fairfax Esqre
George Fairfax Esqre
Thomas Hornbuckle


Solomon Nicholas
David Thomas
Jno. Sarter


Thomas Hornbuckle
Eli Stone
William Coarts


John Sarter
Guy Broadwater
James Appleton


David Thomas
Thoms Douglas
John Gray


William Coarts
Daniel Mills
Drakeford Gray


Eli Stone
Zebedee Compton
John Riley


Guy Broadwater
Jno. West Junr
Zebedee Compton


Thomas Douglas
Richard Rakestray
Richard Rakestray


Daniel Mills
David Young
Michael Valandingham


James Appleton
Richard Lake
James Grimsley


John Gray
William Gunnell
David Young


Drakeford Gray
Sanford Ramey
Richard Lake


John Riley
Joseph Moxley
John Reid


John West Junr
Jno. Carlyle
William Rogers



Michael Valandingham
Daniel Talbot
Isaac Davis


James Grimsley
Michael Regan
Sanford Ramey


John Reid
James Gray
Joseph Moxley


William Rogers
Gerard Trammell
William Pool


Isaac Davis
Henry Gunnell
Robert Mosely


William Gunnell
Richard Sanford
Thomas Lewis


John Carlyle
Francis Summers Senr
Andrew Robertson


Daniel Talbot
John Dalton
William Johnston


Michael Regan
Harry Piper
Charles Cornish


Jams Gray
Thomas Doudle
William Johnson Senr


William Pool
Thomas Shaw
William Burk


Robert Mosely
Jno. Summers Senr
Samuel Smith


Gerrard Trammell
Jno. Summers
William Spencer


Henry Gunnell
Joseph Bennett
Aaron Thomas


Richard Sanford
Thomas Thompson
Benjn King


Francis Summers Senr
William Summers
Andrew Allan


John Dalton
Edward Williams
William Hardin


Harry Piper
Benjamin Talbot
William Barker


Thomas Doudle
Samuel Talbot
Moses Barker


Thomas Lewis
William Burk
William Simms


Andrew Robertson
Daniel Jenkins
Charles Craig


Thomas Shaw
Robert Davis
William Ferguson


Jno. Summers Senr
Robert Linsay
Augustus Darrell


Jno. Summers
Gilbert Simpson Senr
Thomas Harden


Joseph Bennett
Drummond Wheeler
William Keen


Samuel Thompson
Edward Dulin
Gervis Hammond


Charles Cornwish
John Askin
William Hawkins


William Summers
John Taylor
William Williams


Edward Williams
Thomas Grafford
George Mason Junr


Benjamin Talbot
Going Lamphire
Thomas Brounly


Samuel Talbot
Thomas Lewis Loudon
James Moor


William Johnston Senr
William Harden
Jacob Hall


Samuel Smith
John Barry
John Aliston


Daniel Jenkins
William Simms
Nicholas Garrett


Robert Davis
Flemming Paterson
Thomas Lucas


William Spencer
Thomas Lewis son of ⟨S.⟩
Thomas Windsor


Aaron Thomas
James Wren
William Kitchen


Benjamin King
Edward Davis
Thomas Bailey


Andrew Allan
Francis Summers
Daniel Jennings


Robert Lindsay
Daniel Summers
Lewis Saunders


Gilbert Simpson Senr
Presley Cox
Lutener Middleton


Drummond Wheeler
Thomas Triplett
Thomas Beach


Edward Dulin
Harrison Manley
John Cotton


John Taylor
William Hawkins
Ralph Cotton



Thomas Grafford
Thomas Lester
George Winn


Going Lamphire
Martin Cockburn
Thoms Hytch


Thomas Lewis Loudn
Thoms Kirkpatrick
Benjamin Halley


John Barry
Robert Sanford
James Halley Junr


William Barker
Moses Ball
Thomas Halbert


Moses Barker
Peregrin Magnus
Sampson Darrell


Fleming Paterson
Franklin Perry
Michael Gretter


Thoms Lewis Son of ⟨S.⟩
Henry Taylor
William Horseman


Charles Craig
Joseph Powell
William Stone


James Wren
John Dulin
Thoms Coffer


Edward Davis
William Tunnell
Robert Speake


Francis Summers
William Munday
Nathl Popejoy


Daniel Summers
Tounshend Dade
Philip Grymes


William Ferguson
Simon Pearson
William Halley


Presley Cox
Thomas Brounly
Charles Alexander


Thomas Triplett
Jno. Williams
Moses Simpson


Harrison Manley
Michael Hall
Jacob Hubbard


Augustus Darrell
Thomas Alexon
William Cash


Thomas Harden
Richard Hollansberry
John Seale


William Keen
Nicholas Garrett
Edward Blackbu⟨rn⟩


Gervis Hammond
Edward Bates
Tyler Waugh


Thomas Lester
Thomas Windsor
Peter Mauzey


Thoms Kirkpatrick
William Kitchen
William Carlane


Martin Cockburn
William Ramsey
Thomas Ford


Robert Sanford
Thomas Fleming
John Martin


Benjn Sebastian
Bryan Fairfax Esqre
John Monroe


Moses Ball
Henry Rozier Esqre
George Martin


Peregrin Magnus
Robert Alexander
in all 87


William Williams
Sampson Turley



Franklin Perry
William Sewell



Henry Taylor
Thomas Bailey



Joseph Powell
Chas Broadwater



John Dowlin
Daniel McCarty



William Tunnell
Thoms Wren



William Munday
John Hurst



Tounshend Dade
John McClochlin



Simon Pearson
James Robertson



George Mason Junr
William Wren



John Williams
Philip Alexander



James Moor
George Mason



Jacob Hall
John Muir



Michl Hall
Saml Jenkins



Thoms Alexon
Robert Adam



Richd Hollinsberry
Mathew Campbell



John Allison
James Adam




Thomas Lucas
William Triplett



Edward Bates
John Hunter



William Ramsay
Thomas Monroe



Thoms Fleming
Michl Gretter



Bryan Fairfax Esqre
William Horseman



Henry Rozier Esqre
John Anderson



Robert Alexander
Edward Payne



Sampson Turley
Jams Duneale



William Sewell
James Moor



Chars Broadwater
Marcellus Littlejohn



Daniel Jennings
Lewis Ellzey



Daniel McCarty
John Ramsay



Thoms Wren
Nathaniel Popejoy



John Hurst
James Lawrie



John McClochlin
William Ballinger



Lewis Saunders
Richard Arrell



James Robertson
John Williams



William Wren
Edward Washington



Lutener Middleton
Paul Turley



Thomas Beach
Bryan Alison



John Cotton
William Scott



Ralph Cotton
John O’Daniel



George Win[n]
Charles Thrift



Thomas Hytch
Absolom Thrift



Philip Alexander
Peter Waggoner



Geo: Mason
Jacob Hubbard



John Muir
Thoms Moss



Saml Jenkins
James Martin



Benjn Halley
Gilbert Simpson Junr



Jams Halley Junr
Peter Turley



Robert Adam
John Seale



Thoms Halbert
Henry Darnes



Mathew Campbell
Edward Blackburn



Jams Adams
George Williams



William Triplett
William Richards



Sampson Darrell
Jams Connell



John Hunter
John Monroe



Thomas Monroe
in all 142



Humphrey Peake




John Anderson




Edward Payne




Jams Duneale




Jams Moor




Marcellus Littlejohn




William Stone





Lewis Ellzey




Thos Coffer




John Ramsay




Robert Speeke




Philip Grymes




Jas Lawrie




William Balinger




Richard Arrell




John Williams




William Halley




Edward Washington




Paul Turley




Bryan Alison




William Scott




John O’Daniel




Charles Thrift




Samuel Johnson




Charles Alexander




Moses Simpson




Absolom Thrift




Peter Waggoner




Thomas Moss




William Cash




Jams Martin




Gilbert Simpson Jun.




Peter Turley




Henry Darns




Tyler Waugh




Peter Mauzey




William Carlane




William Richards




Jams Connell




Thomas Ford




John Martin




George Martin




in all 185




